Citation Nr: 1448098	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-31 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, type 2.

4.  Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus.

5.  Entitlement to service connection for renal dysfunction, secondary to diabetes mellitus.

6.  Entitlement to a heart disorder, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Veteran testified before the undersigned during a Travel Board hearing; a transcript of his hearing is in Virtual VA, an electronic claims processing system.

At the hearing, the undersigned agreed to leave the record open for 60 days to allow the Veteran an opportunity to submit evidence in support of his claims, but no evidence has been received.

The issues of service connection for tinnitus, diabetes mellitus, renal dysfunction, erectile dysfunction, and heart disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the Travel Board hearing, the Veteran withdrew his appeal seeking service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for service connection for depression have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by a claimant or by his or her authorized representative.  Id. 

During the October 2013 Travel Board hearing, the Veteran's appeal for service connection for bilateral hearing loss was withdrawn.  See Hearing Testimony in Virtual VA, pages 2 and 3.  Since the claim is withdrawn, there remain no allegations of errors of fact or law for appellate consideration concerning this claim and the Board does not have jurisdiction to review it.  Consequently, the appeal is dismissed.


ORDER

Service connection for bilateral hearing loss is dismissed.



REMAND

At the hearing, the Veteran reported getting medical treatment through VA and having private physicians for his heart disorder and diabetes mellitus.  These records were not previously identified, so they must be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA health care providers for his claimed disabilities.  He should specifically identify his private providers for his heart disorder and diabetes mellitus.  Regarding these private providers, use completed release forms to obtain copies of treatment records and associated them with the claims file.  The Veteran must be notified of any private providers that did not submit records and efforts taken to obtain them.  Inform him he can also submit these records on his own.

Also associates copies of all VA records with the claims file.  

2.  Review the record to ensure the above development is completed and take undertake any additional development deemed necessary.

3.  Then readjuidcate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) that readjudicates his claims.  The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


